Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 The amendment and remarks, filed 2/25/2022, are acknowledged.  Claim 31 is amended.  Claims 31-41, 43, and 45-49 are pending and are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 31-41, 43, and 46-47 under 35 U.S.C. 102(a)(1) as being anticipated by Tategaki et al (WO2014/021205, 2/6/2014) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 31-41, 43, and 45-47 under 35 U.S.C. 103 as being unpatentable over Tategaki et al (WO2014/021205, 2/6/2014) is withdrawn in favor of the new rejection set forth below which deals with the claims as amended.

The rejection of claims 31-41, 43, and 46-49 under 35 U.S.C. 103 as being unpatentable over Tategaki et al (WO2014/021205, 2/6/2014) in view of Capsugel product page (Capsugel Belgium NV, 12/26/2012) is withdrawn in favor of the new rejection set forth below which deals with the claims as amended.

New Claim Rejections
35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-41, 43, and 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Applicant has amended claim 31 to recite “wherein said amount comprises at least 6x1010 colony forming units per gram (CFU/g), with respect to the weight of the pharmaceutical composition.”  This phrase does not appear in the specification or original claims as filed.  The closest range disclosed is 1x108 to 1x1011 CFU/g, which is vastly different than the newly claimed range.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  Therefore, this limitation is new matter.  

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-41, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Tategaki et al (WO2014/021205, 2/6/2014).  The prior art reference is in Japanese.  The national phase of WO2014/021205 is EP 2 881 459.  This document therefore serves as an English language translation of the WO document. Paragraph references are to the EP document. 

Tategaki et al disclose a pharmaceutical document comprising a live Enterococcus faecium strain comprising a nucleotide sequence of SEQ ID NO:1, which matches the instant SEQ ID NO:2 under the specified conditions at above 95% (see paragraph 009, claims 1-14 and sequence listing).  The bacteria can be lyophilized and the composition can contain 5x1010 CFU/g of the composition (see claim 1 and paragraph 0067).  The composition can be for oral, injectable, or rectal delivery (see paragraph 0045).  It is noted that rectal administration is a form of enteric administration.  In addition, a formulation for rectal administration would be intrinsically enteric. The composition can be in the form of a capsule and the compositions can include further compounds such as oats (see paragraphs 0045 and 0046).  With regard to the limitations of claim 32, as the product disclosed is the same product that is claimed, it would necessarily have the same functional characteristics.  With regard to claims 33-35, these are characteristics of E. faecium and would therefore be inherent in the strain disclosed by Tategaki et al.  
Tategaki et al differs from the instant invention in that they do not disclose the composition in an enteric formulation with an enteric coating and they do not disclose the amount of bacteria as being at least 6x1010 colony forming units per gram.
Tategaki et al discuss altering the enteric environment of people and animals by administration of probiotics such as the lactic acid bacteria disclosed (see paragraphs 002-005).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to administer the disclosed composition in an enteric capsule because oral administration in capsules is disclosed and because administration to alter the enteric environment is discussed as desirable. 
One would have had a reasonable expectation of success because the use of enteric coatings to administer compositions to the small intestine is a standard practice in medicine.

Applicant argues: That Tategaki does not teach or disclose a pharmaceutical composition comprising a live bacteria strain of the species Enterococcus faecium comprising a polynucleotide sequence that is a 16s rRNA gene sequence with at least 95% sequence identity to SEQ ID NO:2, in an amount of at least 6 x 1010 CFU/g, with respect to the weight of the pharmaceutical composition, wherein said pharmaceutical composition is an enteric formulation.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  As discussed above, the claimed composition is obvious.  The new rejection addresses the new limitations added.

Claims 31-41, 43, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Tategaki et al (WO2014/021205, 2/6/2014) in view of Capsugel product page (Capsugel Belgium NV, 12/26/2012).  The prior art reference is in Japanese.  The national phase of WO2014/021205 is EP 2 881 459.  This document therefore serves as an English language translation of the WO document. Paragraph references are to the EP document. 
The instant claims are drawn to a pharmaceutical composition that comprises an amount of a live bacteria strain of species Enterococcus faecium and a pharmaceutically effective excipient, diluent, or carrier; wherein said Enterococcus faecium bacteria strain comprises a polynucleotide sequence that is a 16s rRNA gene sequence with at least 95% sequence identity to SEQ ID NO:2, as determined by a Smith-Waterman homology search algorithm, using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a BLOSUM matrix of 62.
Tategaki et al disclose a pharmaceutical document comprising a live Enterococcus faecium strain comprising a nucleotide sequence of SEQ ID NO:1, which matches the instant 10 CFU/g of the composition (see claim 1 and paragraph 0067).  The composition can be for oral, injectable, or rectal delivery (see paragraph 0045).  It is noted that rectal administration is a form of enteric administration.  In addition, a formulation for rectal administration would be intrinsically enteric. The composition can be in the form of a capsule and the compositions can include further compounds such as oats (see paragraphs 0045 and 0046).  With regard to the limitations of claim 32, as the product disclosed is the same product that is claimed, it would necessarily have the same functional characteristics.  With regard to claims 33-35, these are characteristics of E. faecium and would therefore be inherent in the strain disclosed by Tategaki et al.  
Tategaki et al differs from the instant invention in that they do not disclose the composition in an enteric formulation with an enteric coating and they do not disclose the amount of bacteria as being at least 6x1010 colony forming units per gram.
Tategaki et al also differs from the instant invention in that they do not disclose that the formulation is a capsule made from a thermogelling material comprising methylcellulose, hydroxymethylcellulose, and hydroxypropylmehtylcellulose.
Capsugel discloses Vcaps which are high-quality, high performance HPMC capsules that satisfy a wide variety of lifestyle, cultural and dietary requirements and which are well suited for moisture-sensitive formulations.  Vcaps have low moisture content, a negligible risk of cross-linking, and an elastic polymer structure that enables robust commercial performance and high machinability.  It is noted that according to the instant specification, HPMC is a thermogelling material and Vcaps are intrinsically enteric capsules.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to administer the disclosed composition in a Vcap capsule because Vcaps are high-quality, high performance HPMC capsules that satisfy a wide variety of lifestyle, cultural and dietary requirements and which are well suited for moisture-sensitive formulations and they have low moisture content, a negligible risk of cross-linking, and an elastic polymer structure that enables robust commercial performance and high machinability.
One would have had a reasonable expectation of success because Tategaki suggest the use of capsules and Vcaps are disclosed to be stable.

Applicant argues: 
1.  That the combination of Tategaki and Capsugel product page does not teach or suggest every element of amended claim 31 and all claims depending therefrom. For example, Tategaki does not teach or disclose a pharmaceutical composition comprising a live bacteria strain of the species Enterococcus faecium comprising a polynucleotide sequence that is a 16s rRNA gene sequence with at least 95% sequence identity to SEQ ID NO:2, in an amount of at least 6 x 1010 CFU/g, with respect to the weight of the pharmaceutical composition, wherein said pharmaceutical composition is an enteric formulation. In addition, Capsugel product page does not cure the deficiencies of Tategaki. Furthermore, combinations of cited references do not provide teaching, suggestion or motivation to use an amount of at least 6 x 1010 CFU/g, with respect to the weight of the pharmaceutical composition, to formulate a pharmaceutical composition comprising a live bacteria strain of the species Enterococcus faecium comprising a polynucleotide sequence that is a 16s rRNA gene sequence with at least 95% sequence identity to SEQ ID NO:2, wherein said pharmaceutical composition is an enteric formulation. 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  As discussed above, the claimed composition is obvious.  The new rejection addresses the new limitations added.


Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIAN GANGLE/Primary Examiner, Art Unit 1645